927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Respondent,National Treasury Employees Union, Intervenor.
Nos. 87-1717, 88-1006.
United States Court of Appeals, District of Columbia Circuit.
Feb. 25, 1991.

ENFORCEMENT GRANTED, REVIEW GRANTED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary enforcement of the decision and order of the FLRA and the response thereto;  the motion for summary affirmance on FLRA's application for enforcement in No. 87-1717 and for summary denial of the FDIC's petition for review in 88-1006, it is


2
ORDERED that the motion for summary enforcement be granted.    See Fort Stewart Schools v. FLRA, 110 S.Ct. 2043 (1990).  Summary enforcement is appropriate despite the FDIC's stated intention to comply with the Federal Labor Relation Authority's order.    See Federal Labor Relations Authority v. Social Sec. Admin., 753 F.2d 156, 163 (D.C.Cir.1985);  Federal Labor Relations Authority v. United States Department of the Air Force, 735 F.2d 1513 (D.C.Cir.1984).  It is


3
FURTHER ORDERED that the motion for summary denial of the FDIC's petition for review in No. 88-1006 be granted.  The FDIC concedes that its argument in support of the petition for review has been foreclosed by Fort Stewart Schools v. FLRA, 110 S.Ct. 2043.  It is


4
FURTHER ORDERED that the motion for summary affirmance on FLRA's application for enforcement be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.